Citation Nr: 1012537	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) 
from May to October, 1993.  The Veteran had subsequent 
service in the Air National Guard until December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In November 2008, the Board remanded this case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for left ear hearing 
loss.  The Veteran contends that his active service 
aggravated his preexisting left ear hearing loss.  In a 
November 2008 Board remand, the Board found that the Veteran 
was noted to have left ear hearing loss pursuant to 
38 C.F.R. § 3.385 upon examination at entry into service.  
The Board further found that it was necessary to afford the 
Veteran a VA Compensation and Pension (C & P) examination 
regarding his claim of entitlement to service connection for 
bilateral hearing loss.  The Board requested the examiner to 
opine as to the likelihood that any hearing loss found to be 
present existed prior to service and that if the hearing 
loss found to be present preexisted service to opine 
regarding the likelihood that the disability worsened during 
service.

In August 2009 the Veteran was afforded a VA C & P 
examination.  After examination, he was diagnosed with 
bilateral hearing loss.  The examiner rendered the opinion 
that it was as likely as not that the Veteran's right ear 
hearing loss was aggravated by the Veteran's military noise 
exposure.  However, the examiner did not render an opinion 
regarding the Veteran's diagnosed left ear hearing loss.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  As the examiner did not opine as to the etiology of 
the Veteran's left ear hearing loss, to include whether any 
preexisting left ear hearing loss was aggravated by his 
military noise exposure, the claim must be remanded for an 
opinion to be rendered.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder and the 
examination report to the examiner who 
examined the Veteran in August 2009.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The examiner should state the 
likelihood that any left ear hearing 
loss existed prior to service.  If the 
examiner concludes that his left ear 
hearing loss existed prior to service, 
the examiner should indicate that 
likelihood that the disability worsened 
during service.  In offering this 
assessment, the examiner must 
acknowledge the decrease in the 
Veteran's hearing acuity during service 
and his lay report of a continuity of 
impaired hearing since service.  

If the examiner who evaluated the 
Veteran in August 2009 is not available 
to provide an opinion or determines that 
another examination is warranted, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of the Veteran's diagnosed left ear 
hearing loss.  All indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should render an opinion as to 
the likelihood that any left ear hearing 
loss existed prior to service.  If the 
examiner concludes that his left ear 
hearing loss existed prior to service, 
the examiner should indicate that 
likelihood that the disability worsened 
during service.  In offering this 
assessment, the examiner must 
acknowledge the decrease in the 
Veteran's hearing acuity during service 
and his lay report of a continuity of 
impaired hearing since service.

The examiner must comment upon the 
examination report dated in August 2009.  
The examiner must provide a complete 
rationale any stated opinion.  

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

